Exhibit 10.1

September 28, 2012

Computer Software Innovations, Inc.

1661 East Main Street, Suite A

Easley, South Carolina 29642

Attention: David Dechant, Chief Financial Officer

 

  Re: Credit Agreement, dated as of March 6, 2012, between Computer Software

Innovations, Inc. (the “Borrower”) and Fifth Third Bank (the “Lender”)

(as amended from time to time, the “Credit Agreement”)

Dear Mr. Dechant:

Reference is made to the Credit Agreement, pursuant to which the Lender extended
to the Borrower a revolving credit facility and a term loan in the amounts set
forth in the Credit Agreement. Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to them in the Credit Agreement.

The Borrower has informed the Lender that it has entered into or will enter into
an Agreement and Plan of Merger (the “Merger Agreement”) with N. Harris Computer
Corporation, a corporation organized under the Business Corporations Act
(Ontario) (“Parent”), NHCC Merger Corp., a Delaware corporation and subsidiary
of Parent (“Merger Sub”), and solely for the purposes of Section 9.14 thereof,
Constellation Software Inc., a company organized under the Business Corporations
Act (Ontario) (the “Guarantor”), providing, among other things, for (i) the
commencement of a tender offer by Merger Sub to purchase all the outstanding
shares of common stock and preferred stock of the Borrower, and (ii) the merger
of Merger Sub with and into the Borrower whereby the Borrower would become a
wholly-owned subsidiary of Parent (collectively, the “Merger Transaction”).

Pursuant to Section 7.1(n) of the Credit Agreement, the Borrower agreed that an
Event of Default would occur thereunder if a Change of Control occurred. The
entering into of the Merger Agreement and the consummation of the Merger
Transaction contemplated thereby by the Borrower will result in a Change of
Control under the Credit Agreement. The Borrower has, however, requested that
the Lender consent to the Merger Transaction. Please be advised that the Lender
hereby consents to the Merger Transaction; provided, that (i) no other Default
or Event of Default exists under the Loan Documents; (ii) if the Merger
Transaction is consummated, it is consummated in accordance with the provisions
of the Merger Agreement and related agreements, instruments and documents;
(iii) the Borrower shall promptly provide the Lender (A) fully-executed copies
of the Merger Agreement and all schedules and exhibits with respect thereto,
(B) any and all other material agreements, instruments or documents relating to
the Merger Transaction and (C) any and all other documentation and related
information reasonably requested by the Lender with respect to the Merger
Transaction; (iv) concurrently with the consummation of the Merger Transaction,
all Obligations owed by the Borrower to the Lender will be repaid and all
commitments of the Lender under the Credit Agreement shall be cancelled and
terminated; and (v) upon



--------------------------------------------------------------------------------

Computer Software Innovations, Inc.

September 28, 2012

Page 2

execution of this letter, the Borrower shall the Lender pay a consent fee in the
amount of $10,000.00 and shall reimburse the Lender for all fees and expenses
incurred by the Lender in connection with this matters contemplated hereby
(including attorneys’ fees).

The consents contained herein shall be limited to the specific consents made
herein. Except as set forth herein, the Lender hereby expressly reserves all
rights, remedies, powers and privileges it has or may have under any of the Loan
Documents, any agreement, document, instrument or applicable law or equity with
respect to any Default or Event of Default that may arise as a result of the
Merger Transaction.

This letter constitutes an accommodation to the Borrower and the agreements
contained herein shall be limited to the specific agreements made herein. Except
as otherwise modified herein, all other terms and conditions of the Credit
Agreement and the other Loan Documents continue in full force and effect and are
unmodified by this letter.

[INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

Computer Software Innovations, Inc.

September 28, 2012

Page 3

If the foregoing terms and conditions are acceptable to you, please indicate
your acceptance by signing in the space indicated on the following page. This
letter agreement shall constitute a rider to and form a part of the Credit
Agreement, as the same may be amended, modified or supplemented from time to
time.

 

FIFTH THIRD BANK By:   /s/ Charles H. Arndt Name:   Charles H. Arndt Title:  
SVP

Acknowledged and accepted this

28 day of September, 2012:

 

COMPUTER SOFTWARE INNOVATIONS, INC. By:   /s/ David Dechant   (SEAL) Name:  
David Dechant   Title:   CFO  